ELECTRONIC RECORD
                                                                                  5V-/X
                                                                                  3 It -Z5*
COA#       11-13-00094-CR        >•              OFFENSE:        19.03-01


           Victor White v.
STYLE:     The State of Texas                    COUNTY:         Ector

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    358th District Court


DATE: 3/26/15                    Publish: NO     TC CASE #:      D-38,103




                        IN THE COURT OF CRIMINAL APPEALS



         Victor White v.                                                 ikA-IS' S70-/S
style:   The State of Texas                           CCA#:      PD-0571-15

           PRO S£                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:    /?.h7(*' J-O/S                               SIGNED:                           PC:

JUDGE:    iJL*~ (ma*s£~                               PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                             ELECTRONIC RECORD